DETAILED ACTION
In application filed on 08/06/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 15 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Autebert et al. [US20160243549A1]

a processing surface [Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5, ‘as structurally arranged’] having a first aperture [Fig. 2, ref. 15; Annotated Fig.5, ‘as structurally arranged’] and a second aperture [Fig. 2, ref. 16; Annotated Fig.5, ‘as structurally arranged’];
a fluid injection channel [ Fig. 2, ref. 13; Annotated Fig.5, ‘as structurally arranged’] leading to [ Fig.2, ‘as structurally arranged’] the first aperture [Fig. 2, ref. 15; Annotated Fig.5, ‘as structurally arranged’]; and
a first fluid aspiration channel [ Fig.2, ref. 14; Annotated Fig.5, ‘as structurally arranged’] leading to [ Fig.2, ‘as structurally arranged’] the second aperture [ Fig.2, ref. 16; Annotated Fig.5, ‘as structurally arranged’], wherein the second aperture [Fig. 2, ref. 16; Annotated Fig.5, ‘as structurally arranged’] is a slot formed [ Fig.2, ref. 16, ‘as structurally arranged’] into the processing surface [ Fig. 2.  ref. 12 ‘endface’].


    PNG
    media_image1.png
    940
    942
    media_image1.png
    Greyscale


Regarding Claim 2, Autebert teaches the microfluidic probe head according to claim 1, wherein the second aperture [Fig. 2, ref. 16] is positioned around [ Fig.2, ‘as structurally arranged’] the first aperture [Fig. 2, ref. 15].

Regarding Claim 3, Autebert teaches the microfluidic probe head according to claim 1, wherein the second aperture [Fig. 2, ref. 16] is positioned apart [Fig.2, ‘as structurally arranged’] the first aperture [Fig. 2, ref. 15].


Regarding Claim 9, Autebert teaches the microfluidic probe head according to claim 5, wherein the first dimension is a depth of the slot, and wherein the second dimension is a width of the slot. [‘The aperture having a 2D shape can have the first dimension as the depth and the second dimension as the width’. This inherently taught by Autebert]. 

Regarding Claim 15, Autebert teaches the microfluidic probe head according to claim 1, wherein the fluid injection channel [Fig.2, ref. 13; Annotated Fig.5, ref. 13 ‘as structurally arranged’] begins at the processing surface [Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5, ‘as structurally arranged’].

Regarding Claim 20, Autebert teaches the microfluidic probe [Abstract] comprising:
a microfluidic probe head [Abstract]  including
a processing surface [Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5, ‘as structurally arranged’] having first aperture [Fig. 2, ref. 15; Annotated Fig.5, ‘as structurally arranged’] and a second aperture [Fig. 2, ref. 16; Annotated Fig.5, ‘as structurally arranged’];

a first fluid aspiration channel [ Fig.2, ref. 14] leading to the second aperture [ Fig.2, ref. 16], wherein the second aperture [Fig. 2, ref. 16; Annotated Fig.5, ‘as structurally arranged’] is a slot formed [Fig.2, ref. 16, ‘as structurally arranged’] into the processing surface [Fig. 2.  ref. 12 ‘endface’].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 6-8, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Autebert et al. [US20160243549A1]

Regarding Claim 4, Autebert teaches the microfluidic probe head according to claim 1, wherein the first aperture [Fig. 2, ref. 15; Fig. 3] is positioned [Fig.2, 3 ‘as structurally arranged’] at a center of the processing surface [Fig. 2.  ref. 12 ‘endface’].
Autebert does not necessarily teach “positioned at a center”. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal shape and design of the microfluidic probe head and could seek the benefits associated with disposition of the first aperture at the center of the processing surface. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 6, Autebert teaches the microfluidic probe head according to claim 1, wherein the second aperture [Fig. 2, ref. 16] is point-wise symmetric around the first aperture [Fig. 2, ref. 15; Fig. 3].
Autebert does not necessarily teach “point-wise symmetric around”. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal shape and design of the microfluidic probe head and could seek the benefits associated with the point-wise symmetric disposition of the In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 7, Autebert teaches the microfluidic probe head according to claim 1, wherein the second aperture [Fig. 2, ref. 16] is axis-symmetric to an axis running through the first aperture [Fig. 2, ref. 15; Fig. 3.
Autebert does not necessarily teach “axis-symmetric to an axis running through”. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal shape and design of the microfluidic probe head and could seek the benefits associated with the disposition of the second aperture has been axis-symmetric to an axis running through the first aperture. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 8, Autebert teaches the microfluidic probe head according to claim 1, wherein the second aperture [Fig. 2, ref. 16] is a circular-shaped slot, rectangular-shaped slot or a triangular-shaped slot.
Autebert does not necessarily teach “is a circular-shaped slot, rectangular-shaped slot or a triangular-shaped slot”. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape of the second Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.


Regarding Claim 10, Autebert teaches the microfluidic probe head according to claim 5, wherein the first dimension has a size larger than three times the second dimension.
Autebert does not necessarily teach “the first dimension has a size larger than three times the second dimension”. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of microfluidics, the selection of optimal conditions structural parameters of the channels such as channel length, width, height and cross-sectional area can affect fluid flow rate, and eventually flow pattern. Thus, the structural dimensions of the second aperture are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the second aperture that provides the best fluid flow rate and pattern. .

Regarding Claim 11, Autebert teaches the microfluidic probe head according to claim 5, further comprising a second aspiration channel [Annotated Fig.5, ‘as structurally arranged’] leading to the second aperture [Fig. 2, ref. 16; Annotated Fig.5, ‘as structurally arranged’] , wherein the first dimension has a size between three times the second dimension and twice the second dimension.
Autebert does not teach “the first dimension has a size between three times the second dimension and twice the second dimension”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of microfluidics, the selection of optimal conditions structural parameters of the channels such as channel length, width, height and cross-sectional area and volume can affect fluid flow rate, and eventually flow pattern.  Thus, the structural dimensions of the second aperture are result effective variables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the second aperture that provides the best fluid flow rate and pattern. 


    PNG
    media_image1.png
    940
    942
    media_image1.png
    Greyscale

Autebart, Annotated Fig. 5

Regarding Claim 12, Autebert teaches the microfluidic probe head according to claim 11, further comprising a third aspiration channel [Annotated Fig.5, ref. 33 ‘as structurally arranged’], wherein the first dimension has a size between the second dimension and twice the second dimension.


However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the design of microfluidics, the selection of optimal conditions structural parameters of the channels such as channel length, width, height and cross-sectional area and volume can affect fluid flow rate, and eventually flow pattern.  Thus, the structural dimensions of the second aperture are result effective variables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the second aperture that provides the best fluid flow rate and pattern. .

Regarding Claim 13, Autebert teaches the microfluidic probe head according to claim 12, wherein at least two out of the first [Annotated Fig.5, ref. 14 ‘as structurally arranged’], second [Annotated Fig.5, ‘as structurally arranged’] and third [Annotated Fig.5, ref. 33 ‘as structurally arranged’] aspiration channels are point-wise symmetrically arranged with respect to the fluid injection channel [Fig. 2, 5, ref. 13].
Autebert does not necessarily teach “point-wise symmetrically arranged”. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal shape and design of the microfluidic probe head and In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 14, Modified Autebert teaches the microfluidic probe head according to claim 12, wherein at least one of the first aspiration channel [Annotated Fig.5, ref. 14 ‘as structurally arranged’], the second aspiration channel and the third aspiration channel begins [Annotated Fig.5, ‘as structurally arranged’] at a bottom of the second aperture [Fig. 2, ref. 16; Annotated Fig. 5, ‘as structurally arranged’].

Regarding Claim 16, Modified Autebert teaches the microfluidic probe head according to claim 12, wherein respective diameters of the first aspiration channel [Annotated Fig.5, ref. 14 ‘as structurally arranged’], and the second aspiration channel [Annotated Fig.5, ‘as structurally arranged’] and the third aspiration channel [Annotated Fig.5, ref. 33 ‘as structurally arranged’] are at least substantially the same.
Autebert does not teach “respective diameters of the first aspiration channel, the second aspiration channel and the third aspiration channel are at least substantially the same”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the first aspiration channel, the second aspiration channel and the third aspiration channel that provides the best fluid flow rate and pattern.

Regarding Claim 17, Autebert teaches the microfluidic probe head according to claim 12, wherein a respective diameter of the fluid injection channel [Fig.2, ref. 13; Annotated Fig.5, ref. 13 ‘as structurally arranged’] is smaller than a sum of respective diameters of the first aspiration channel [Annotated Fig.5, ref. 14 ‘as structurally arranged’],, the second aspiration channel [Annotated Fig.5, ‘as structurally arranged’] and/or the third aspiration channel [Annotated Fig.5, ‘as structurally arranged’]. The claimed “and/or” is interpreted as optional. 

Autebert does not teach “respective diameter of the fluid injection channel is smaller than a sum of respective diameters of the first aspiration channel, the second aspiration channel and/or the third aspiration channel”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the the fluid injection channel,  the first aspiration channel, the second aspiration channel and the third aspiration channel that provides the best fluid flow rate and pattern.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Autebert et al. [US20160243549A1] in view of Delamarche et al. [US20120048391A1]

Regarding Claim 18, Autebert teaches the microfluidic probe head according to claim 1, further comprising at least two protrusions at an edge of the processing surface [Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5, ‘as structurally arranged’], and wherein the at least two protrusions are configured to provide a predetermined distance from a surface [Para 0031, 0038-0039, 0046, 0051, 0068, Figs. 2,4A-4L, 6, ref. 10, ‘immersion liquid’ 

Autebert does not teach “at least two protrusions at an edge”, and “wherein the at least two protrusions are configured to provide a predetermined distance from a surface on which the microfluidic head is applied.”
Delamarche teaches “at least two protrusions [Para 0040, 0052, 0056, Annotated Fig. 6, ref. 104, ‘posts’, ref. 105, ‘central mesas’] at an edge”[ Annotated Fig. 6, ‘as structurally  arranged’], and “wherein the at least two protrusions [Para 0040,0052, 0056, Annotated Fig. 6, ref. 104, ‘posts’] are configured to provide a predetermined distance from a surface on which the microfluidic head [Abstract, Para 0040] is applied”. This limitation “the at least two protrusions are configured to provide a predetermined distance from a surface on which the microfluidic head is applied” is interpreted as a method of intended use given patentable weight to the extent of effecting the posts (104) for preventing crash head on the surface and to help in-plane alignment) and to be used as leveling aids as leveling aids when adjusting the MFP head for experiments [Para 0040]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Autebert to incorporate “at least two protrusions at an edge”, and “wherein the at least two protrusions are configured to provide a predetermined distance from a surface on which the microfluidic head is applied” as taught by Delamarche, motivated by the need to fabricate posts which is well known in art for (for preventing crash head on the surface and to help in-plane 

    PNG
    media_image2.png
    617
    1353
    media_image2.png
    Greyscale

Delamarche, Annotated Fig. 6

Regarding Claim 19, Autebert teaches the microfluidic probe head according to claim 18, wherein the at least two protrusions define at least part of an outer dimension of the processing surface [Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5, ‘as structurally arranged’].

Autebert does not teach “at least two protrusions define at least part of an outer dimension of the processing surface”
Delamarche teaches “at least two protrusions [Para 0040, 0052, 0056, Annotated Fig. 6, ref. 104, ‘posts’, ref. 105, ‘central mesas’] define at least part [Para 0040, 0052, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Autebert to incorporate “at least two protrusions define at least part of an outer dimension of the processing surface” as taught by Delamarche, motivated by the need to fabricate posts which is well known in art for (for preventing crash head on the surface and to help in-plane alignment) [Delamarche, Para 0040; annotated Fig. 6, ‘as structurally arranged’], and to be used as leveling aids when adjusting the MFP head for experiments, as evoked in reference to FIGS.5A-E [Delamarche, Para 0056]. Doing so allows for the microfluidic probe head to gain the advantages associated with the fabrications of the posts on the processing surface of the probe head. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delamarche et al. [US20120285017A1]: teaches a microfluidic probe head includes a first layer, a second layer, and a first tubing port extending from an upper face of the first layer.
Ehret et al. [US20070037285A1]: teaches a method for monitoring changes and states in reaction chambers as well as a supply unit which is used for introducing a liquid culture medium during cell culture analyses. 
Buerge et al. [WO2015/132686A1]: teaches the fabrication of microfluidic probe heads and the resulting devices. In particular, it relates to the fabrication of vertical microfluidic probe heads.
Autebert et al. [US20160236194A1]: teaches microfluidic probe head for providing a sequence of separate liquid Volumes separated by spacers, the separate liquid volumes including a respective target Substance associated with a respective target area,
Autebert et al. [US20170100717A1]: teaches a microfluidic probe is disclosed. The microfluidic probe includes a probe head, a liquid spacer supply and a spacer modulation unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797